   Case 3:20-cv-00020-DHB-BKE Document 6 Filed 05/05/20 Page 1 of 1

                                                                               ^^ FiLEp^ __
                       IN THE UNITED STATES DISTRICT COURT '^'AulusfA
                     FOR THE SOUTHERN DISTRICT OF GEORGIA ^                    ,
                                                                      ^OHAT-S PH 3: 19
                                    DUBLIN DIVISION

                                                                      CLERK
TORREY COLEMAN,

              Plaintiff,

       V.                                                 CV 320-020


WARDEN NATHAN BROOKS;DEPUTY
WARDEN BEASLEY; DEPUTY WARDEN
McCLOUD; DEPUTY WARDEN KEITH;
CAPTAIN THOMAS; DEPUTY SPIRES;
NURSE MURRY; MRS. FISH; DEPUTY
WARDEN WICKER; LIEUTENANT
SYATHS; MRS. WILCOX; MRS. RICKS;
MRS. STEWART; MRS. CLARK; TELFAIR
STATE PRISON; OFFICER D. SMITH;
MAIL SUPERVISOR UNKNOWN;
MR. LYNN; and MRS. WHITT,

              Defendants.



                                         ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court DENIES Plaintiff's request to proceed in forma pauperis (doc. no. 2),

DISMISSES this action without prejudice, and CLOSES this civil action. If Plaintiff

wishes to proceed with the claims raised in this lawsuit, he must initiate a new lawsuit, which

would require submission of a new complaint. See Dupree v. Palmer, 284 F.3d 1234, 1236

(IlthCir. 2002).

       SO ORDERED this              day of
                                        /-\-f
                                              May,2020, at Augusta, Georgia.




                                                  UNITED STATES DISTRICT/TUDGE
